Citation Nr: 1646880	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1955 to April 1959 and from April 1964 to May 1966. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran was scheduled for hearing at the RO before a Veterans Law Judge.  However, he failed to appear.

In June 2013, the Board denied service connection for residuals of traumatic brain injury and depression.  Various issues were remanded for additional development of the record.  In March 2016, the Board denied increased ratings for a right ankle disability, a right wrist disability, and fistula in ano; and granted a 50 percent evaluation for residuals of a right humerus fracture.  The issue of entitlement to a TDIU was remanded.  That issue has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the Board noted that the electronic record indicated that a vocational rehabilitation file existed, and that enrollment in VA Vocational Rehabilitation and Employment (VR&E) Services might result in the creation of records relevant to the Veteran's claim for a TDIU.  The Board noted that basic eligibility in VA vocational rehabilitation services required an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  

On remand, various records were added to the claims file.  They included general VR&E records indicating that the Veteran participated in the VA Independent Living Program, as well as numerous VA Forms 28-8861, Request for Medical Services.  A February 2006 VR&E counseling report indicates that the Veteran had suffered a stroke and that he was dependent on a wheelchair for mobilization.  The counselor noted that employment was not an option.  With respect to the effects of the Veteran's disabilities, the counselor indicated that the Veteran could not walk or stand for long distances, could not squat or kneel, and could not perform heavy lifting or bending at the knees.  However, none of these records speak to the question of whether the Veteran's service-connected disabilities alone have an impact on his vocational functioning significant enough to render him unemployable.  Thus, the Board concludes that an assessment is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to function in a work setting and perform work tasks.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examination(s) by a clinician with the requisite expertise to address the impact of his service-connected disabilities on his ability to function in a work setting and to perform work tasks.  The examiner(s) must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the Veteran's functional limitations due solely to his service-connected disabilities (residuals of right humerus fracture, bilateral pes planus, residuals of right ankle fracture, a right wrist disability, fistula in ano, and chronic laryngitis), jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  Neither non-service-connected disabilities nor the Veteran's age can be taken into consideration in this assessment.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination(s) ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




